Citation Nr: 0709888	
Decision Date: 04/05/07    Archive Date: 04/16/07	

DOCKET NO.  03-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for major depression, 
to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for eczema, claimed as 
a skin disorder, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for weakness, fatigue, 
fatigue and collapses, to include as due to an undiagnosed 
illness. 

4.  Entitlement to service connection for fibromyalgia, 
claimed as joint pain, to include as due to an undiagnosed 
illness.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from June 1977 to January 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2003 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas that denied the benefits sought on 
appeal.  

At the veteran's personal hearing reference was made to 
service connection for a heart disorder.  However, this 
matter is not currently before the Board because it has not 
been prepared for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate action. 


REMAND

A preliminary review of the record discloses that the veteran 
received treatment at the VA Medical Center (VAMC) at Bonham 
during 1994 and 1995 and during the VA skin examination he 
reported that he was currently being treated at that VAMC.  
However, records of treatment the veteran reports he received 
shortly following separation from service are not associated 
with the claims file.  Since continuity of symptomatology is 
relevant to the veteran's claims, and the VA's duty to assist 
includes ensuring that all VA records are available for 
review, an attempt to obtain these records is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified if further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file records of treatment 
the veteran reports he received at the 
Bonham VA Medical Center in 1994 and 
1995, as well as any additional records 
dated after that date dated prior to May 
2002, as well as any records dated after 
November 2002 to the present date.

2.  After the development requested in 
the first paragraph is completed, the RO 
should review the medical evidence and 
determine whether there is sufficient 
medical evidence to decide the claim.  If 
sufficient medical evidence is not of 
record to decide the claim, the veteran 
should be afforded appropriate VA 
examinations.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

